DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 5/10/22, wherein:
Claims 1-15 are currently pending;
Claim 1 has been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “plotting using the processor, a representation of the emission of the UV light……, and the object in the area and includes an amount of UV light emitted in each portion of the mapped area”.  It is not clear how the amount of UV light emitted in each portion o the mapped area is obtained or collected.  The claim merely recite emitting using a light source to disinfect at least portion of the area and plotting a representation of the emission of the UV light on the mapped area includes an amount of UV light emitted in each portion of the mapped area, without indicating how this amount of UV is obtained, detected or collected.  Noted that the sensor of the mobile robot as recited in claim 1 is only used to detect at least air within the area, a surface within the area, and an object within the area.  No indication of the amount of the UV light is captured by the sensor.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEWART (US 2016/0271803) in view of OLSEN ET AL (US 2019/0117812).  Herein after OLSEN.
As for independent claim 1, STEWARD discloses a method comprising: 
moving, using a drive system, a mobile robot within an area {see at least figures 1, 3, 7-8; pars.0005, 0024, 0037-0038 discloses robot platform include a drive module 24 and pair of wheels}; 
detecting, using at least one sensor of the mobile robot, at least one from the group consisting of: air within the area, a surface within the area, and an object within the area {see figure 1, sensor 16; pars. 0030 discloses laser line sensors can be used to plot a room to determine if surface are not visible from the disinfecting module; 0047, 0051, 0056 discloses motion sensors to track object movement within the disinfecting area}; 
mapping, using a processor communicatively coupled to the at least one sensor, the area in three dimensions (3D) based on the detecting of at least one of the air, the surface, and the object as the mobile robot moves within the area, or using an existing 3D mapping of the area stored in a memory communicatively coupled to the processor {see at least par. 0050 discloses the sensors can gather environmental information; par. 0045 discloses generating topographical 3D map for robot navigation and surface sterilization};
emitting, using a light source of the mobile robot, ultraviolet (UV) light to disinfect at least a portion of the area, including the at least one of the air, the surface, and the object, wherein the emitting is performed during at least one selected from the group consisting of: when the mobile robot is within the area, as the mobile robot moves within the area, before the mapping of the area, during the mapping of the area, and after the mapping of the area {see at least figures 1, 3, pars. 0029, 0047 discloses mobile robot having a UV emitting disinfection unit 20; par. 0035 discloses the robot has a sterilizing module 20. The sterilizing module 20 can be formed of an array of U.V. emission bulbs or LEDs disposed within the body of the mobile platform 10; pars. 0048, 0055 discloses the robot using a UV to disinfect the room, hospital beds, or surgical tables e.g. UV disinfecting robotic vehicle to disinfect under hospital beds and surgical tables. Top surface of robot has upward projecting cameras, UV light and laser emitters directed at the underside of beds, surgical tables, hospital furniture, equipment and building structures. Bottom of vehicle has UV light and laser emitters directed at floor. Circumference of robot has UV light and laser emitters for side way projection of disinfecting light}. 
STEWART discloses claimed invention as indicated above.  However, STEWART does not explicitly disclose plotting, using the processor, a representation of the emission of the UV light onto the mapped area to generate an exposure plot, wherein the representation is of the UV light emitted on at least one of the air, the surface, and the object in the area and includes an amount of UV light emitted in each portion of the mapped area 
However, OLSEN teaches such the knows concept of plotting a representation of the disinfection area to generate an exposure plot and an amount of UV light emitted in the area as shown in at least in {figures 1-6; and at least pars. 0024-0025, 0030-0034, 0039-0042}.  Specifically, figure 6, pars. 0041-0042 disclose the amount of UV light emitted in the area e.g. “updating the contamination map based on the cleaning activity data. For example, hot spots that have been sufficiently cleaned may change color or disappear from the contamination map. In some embodiments, there may be a visual indication of how long a disinfectant has been allowed to set on a surface and whether that amount of time is sufficient, or the measured dose applied to a surface and whether that dose is sufficient”.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the robot mapping the area based on the detecting the surface or object as the mobile robot moves within the area, and using UV light to disinfect the surface or object of STEWART to include plotting a representation of the disinfection area to generate an exposure plot as taught by OLSEN in order to visualization of particular area, and also to determine whether the particular area has been sufficiently cleaned.   
Further more, as for the limitation “an amount of UV light emitted in each portion of the mapped area”.  The Examiner asserts this limitation is considered as non-functional descriptive material because this data is merely displayed and it is only mean something to the mind of the reader.   In the other words, the data of “amount  of UV lighted emitted in each portion of the mapped area” has not being used or altered to achieve the scope of the invention. See MPEP 2111.05.
As for dep. claim 2, which discloses wherein the representation of the emission of the UV is based on a light emission model used by the processor, where the UV light emitted is based on a square of a distance from the light source {see OLSEN at least figures 1-6 and at least pars. 0024-0025, 0030-0034, 0039-0042}.
As for dep. claim 3, which discloses wherein the exposure plot is generated during the emission of the UV light or after disinfection of at least one of the air, the surface, and the object of the area {see OLSEN at least figures 1-6 and at least pars. 0024-0025, 0030-0034, 0039-0042}.
As for dep. claim 4, which discloses wherein the detecting determines at least one of the air, the surface, and the object in a three dimensional space of the area, which are mapped by the processor as a three-dimensional map as the mobile robot moves within the area {see STEWART at least pars. 0045, 0047, 0051, 0056; and OLSEN figure 6}. 
As for dep. claims 5-7, which discloses wherein the detecting further comprises: determining, using the processor and a signal from the at least one sensor, at least one hotspot that includes the at least one of the surface and the object ; wherein the at least one hotspot is selected from a group consisting of: a chair, a seat, a bed, a sink, mirror, a door, a door handle, a wall, a floor, a ceiling, a shelf, a surface of a table, and any object or surface defined as the at least one hotspot in a memory that is communicatively coupled to the processor; mapping the at least one hotspot on the mapped area {see STEWART at least pars. 0045, 0047, 0051, 0056; and OLSEN figures 1-3, 6 and pars.0036-0042}. 
As for dep. claim 8, which discloses wherein the plotting of the emitted UV light onto the mapped area after the area is mapped and disinfected {see OLSEN figure 6 and pars.0036-0042.
As for dep. claim 9-10, which discloses transmitting, using a communications interface of the mobile robot, a disinfection report; wherein the disinfection report includes at least one selected from the group consisting of: an amount of the area that has been disinfected based at least on the exposure plot; a number objects detected in the area; a percentage of the number of objects disinfected based on the detected number of objects and the exposure plot; a number of reference tags that have a changed state based on exposure to the UV light; a path of the mobile robot moving in the area; and one or more deviations from a planned path of the mobile robot moving in the area {see OLSEN at least figures 3, 5- 6, pars. 0036-0042 e.g. out putting the map (report) including a number of objects detected in the area}. 
As for dep. claim 11, which discloses storing the report in at least one selected from a group consisting of: a storage device, a cloud storage device, and a database system {see OSLEN at least pars. 0031, 0033 and figures 5-6}. 
As for dep. claim 12, which discloses calibrating an exposure calculation model for the processor for a selected calibration reference room {see OLSEN at least pars. 0030-0031}. 
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEWART (US 2016/0271803) in view of OLSEN ET AL (US 2019/0117812) as applied to claims above and further in view of OFKES (US 2018/0193502).  
As for dep. claim 13, STEWART/OLSEN discloses claimed invention as indicated above.  STEWART/OLSEN does not explicitly disclose wherein the calibrating further comprises: calibrating the light source and the at least one sensor of the mobile robot by operating the mobile robot in a selected calibration reference room having a predetermined shape and size, with a plurality of second sensors disposed on different portions of the selected calibration reference room, the calibrating including: emitting the UV light from the light source; capturing, at the plurality of second sensors, at least a portion of the UV light emitted by the light source and generating a calibration signal; and calibrating the exposure calculation model for the processor for the selected calibration reference room based on the generated calibration signal.  However, UFKES teaches the method of calibrating the light such these limitations at least in figure 2, pars. 0028-0029, 0033-0034, 0041-0042.   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of UFKES into the systems of STEWART/OLSEN so that the UV radiation (as shown in STEWART/OLSEN) is within the acceptable range. 
As for dep. claims 14-15, STEWART/LOSEN/UFKES further discloses reflecting, at the plurality of reflective surfaces, at least a portion of the UV light emitted by the light source towards the at least one sensor; and calibrating the exposure calculation model for the processor for the selected calibration reference room based on the amount of the UV light reflected; emitting the UV light from the light source onto at least one of the reference tags for a first exposure time or first exposure intensity; and adjusting at least one from the group consisting of: the first exposure time to a second exposure time; the exposure calculation model of the processor; and the first exposure intensity to a second exposure intensity so that the at least one reference tag changes from the first state to a second state based on the emission of the UV light {see AFKES at least pars. 0028-0029, 0033-0034, 0041-0042}.
Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. 
Applicant mainly argues that Olsen does not plotting a representation of the emission of the UV light onto the mapped area to generate an exposure plot that includes the amount of UV light emitted in each portion of the mapped area.  However, this is not persuasive.  
As indicated in the rejection above, the data about “the amount of UV light emitted each portion of the mapped area” is considered as non-functional descriptive material because this data is merely displayed and it is only mean something to the mind of the reader.   In the other words, the data of “amount  of UV lighted emitted in each portion of the mapped area” has not being used or altered to achieve the scope of the invention. See MPEP 2111.05.
Further, OLSEN teaches such the knows concept of plotting a representation of the disinfection area to generate an exposure plot and an amount of UV light emitted in the area as shown in at least in {figures 1-6; and at least pars. 0024-0025, 0030-0034, 0039-0042}.  Specifically, figure 6, pars. 0041-0042 disclose the amount of UV light emitted in the area e.g. “updating the contamination map based on the cleaning activity data. For example, hot spots that have been sufficiently cleaned may change color or disappear from the contamination map. In some embodiments, there may be a visual indication of how long a disinfectant has been allowed to set on a surface and whether that amount of time is sufficient, or the measured dose applied to a surface and whether that dose is sufficient”.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the robot mapping the area based on the detecting the surface or object as the mobile robot moves within the area, and using UV light to disinfect the surface or object of STEWART to include plotting a representation of the disinfection area to generate an exposure plot as taught by OLSEN in order to visualization of particular area, and also to determine whether the particular area has been sufficiently cleaned.   
For this reason, the combination of STEWART/OLSEN teaches the claimed feature “plotting, using the processor, a representation of the emission of the UV light onto the mapped area to generate an exposure plot, wherein the representation is of the UV light emitted on at least one of the air, the surface, and the object in the area and includes an amount of UV light emitted in each portion of the mapped area”. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664